                 Case 8:20-bk-00683-RCT             Doc 2      Filed 01/28/20      Page 1 of 9



                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

IN RE:                                                                       Case No.
David Anthony Kinder                                                         Chapter 13



           Debtor.


                                                 CHAPTER 13 PLAN

A.         NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is checked, the provision will be ineffective if set out later in the Plan.


A limit on the amount of a secured claim based on a valuation which Included                        Not Included
may result in a partial payment or no payment at all to the secured
creditor. See Sections C.5(d) and (e).A separate motion will be filed.

Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                           Not Included
security interest under 11 U.S.C.§ 522(f). A separate motion will be
filed. See Section C.5(e).
Nonstandard provisions, set out in Section E.                        Included                       Not Included


NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR’S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED
CREDITOR ARE NOT SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO
FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST
IN PERSONAL OR REAL PROPERTY COLLATERAL.




1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two individuals.



Effective September 1, 2019
             Case 8:20-bk-00683-RCT              Doc 2        Filed 01/28/20    Page 2 of 9



B.     MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the Trustee’s fee of
       10% and shall begin 30 days from petition filing/conversion date. Debtor shall make Plan Payments
       to the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
       portion not retained will be disbursed to allowed claims receiving payments under the Plan and
       may cause an increased distribution to the unsecured class of creditors.

       $1,265.00 from month       1    through   60       .


C.     PROPOSED DISTRIBUTIONS.

       1.      ADMINISTRATIVE ATTORNEY’S FEES.

       Base Fee $4,500.00        Total Paid Prepetition $1,200.00       Balance Due $3,300.00

       MMM Fee $             Total Paid Prepetition $             Balance Due $

       Estimated Monitoring Fee at $50.00 per Month.

       Attorney’s Fees Payable Through Plan at $100.00 Monthly (subject to adjustment).

       2.      DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A)).

 Acct. No.                            Creditor                           Total Claim Amount
N/A




       3.      PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).

 Last Four Digits of Acct. No.        Creditor                           Total Claim Amount

N/A




        4.       TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

       5.        SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors under the
Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The
Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as soon as
practicable, if the Plan provides for payment to the secured creditor, the secured creditor has filed a proof
of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor under 11 U.S.C. § 501(c),




                                                      2
             Case 8:20-bk-00683-RCT             Doc 2    Filed 01/28/20      Page 3 of 9



and no objection to the claim is pending. If Debtor’s Plan Payments are timely paid, payments to secured
creditors under the Plan shall be deemed contractually paid on time.

       (a)       Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
       Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid Through
       the Plan Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain
       regular monthly postpetition payments on the following claims secured by Debtor’s principal
       residence. Postpetition mortgage payments must be included in the Plan Payments. Mortgage
       payments are due on the first payment due date after the case is filed and continue monthly
       thereafter. The amount of postpetition mortgage payments may be adjusted as provided for under
       the loan documents. The Plan may provide for the cure of arrearages to homeowner’s and
       condominium associations and may, but need not, include the payment of postpetition assessments
       in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a discharge of personal
       liability on these claims.

 Last Four        Creditor         Collateral        Regular               Gap Payment      Arrears
 Digits of                         Address           Monthly
 Acct. No.                                           Payment
6377            RoundPoint        115 Kenliwood Ln. $480.00                                $33,500.00
                Mortgage          Lakeland, FL



       (b)     Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
       HOA and Condominium Association Payments, and Arrears, if any, Paid Through the Plan
       Under 11 U.S.C. § 1322(b)(5). Debtor will cure prepetition arrearages and maintain regular
       monthly postpetition payments on the following claims secured by real property. Postpetition
       mortgage payments must be included in the Plan. Payments are due on the first payment due date
       after the case is filed and continue monthly thereafter. The amount of postpetition mortgage
       payments may be adjusted as provided for under the loan documents. The Plan may provide for the
       cure of arrearages to homeowner’s and condominium associations and may, but need not, include
       the payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1),
       Debtor will not receive a discharge of personal liability on these claims.

 Last Four        Creditor         Collateral          Regular         Gap Payment       Arrears
 Digits of                         Address             Monthly
 Acct. No.                                             Payment
N/A




                                                   3
            Case 8:20-bk-00683-RCT             Doc 2      Filed 01/28/20      Page 4 of 9



      (c)      Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification.
      Pending the resolution of a mortgage modification request, the Plan Payments shall include the
      following adequate protection payments to the Trustee: (1) for homestead property, the lesser of
      31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
      homeowner’s association fees), or the normal monthly contractual mortgage payment; or (2) for
      non-homestead, income-producing property, 75% of the gross rental income generated from the
      property. If Debtor obtains a modification of the mortgage, the modified payments shall be included
      in the Plan Payments. Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits of      Creditor                      Collateral Address        Adequate Protection
Acct. No.                                                                        Payment
N/A


      (d)     Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
      Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322(b)(2), this provision does not apply
      to a claim secured solely by Debtor’s principal residence. A separate motion to determine
      secured status or to value the collateral must be filed. Payment on the secured portion of the
      claim, estimated below, is included in the Plan Payments. Unless otherwise stated in Section E, the
      Plan Payments do not include payments for escrowed property taxes or insurance.

Last Four     Creditor          Collateral        Claim         Value       Payment         Interest
Digits of                       Description/      Amount                    Through         rate
Acct. No.                       Address                                     Plan
N/A


      (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
      Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a nonpossessory,
      nonpurchase money security interest because it impairs an exemption or under 11 U.S.C. § 506 to
      determine secured status and to strip a lien.

Last Four Digits of Acct. No.       Creditor                            Collateral Description /
                                                                        Address
N/A


      (f)      Payments on Claims Secured by Real Property and/or Personal Property to Which
      11 U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
      § 1325(a). The claims listed below were either: (1) incurred within 910 days before the petition
      date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s
      personal use; or (2) incurred within one year of the petition date and secured by a purchase money
      security interest in any other thing of value. These claims will be paid in full under the Plan with
      interest at the rate stated below.




                                                   4
             Case 8:20-bk-00683-RCT             Doc 2     Filed 01/28/20       Page 5 of 9




 Last Four          Creditor        Collateral          Claim           Payment            Interest Rate
 Digits of                          Description/        Amount          Through Plan
 Acct. No.                          Address
N/A


       (g)     Claims Secured by Real or Personal Property to be Paid with Interest Through the
       Plan Under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
       Plan with interest at the rate stated below.

 Last Four          Creditor        Collateral          Claim           Payment            Interest Rate
 Digits of                          Description/        Amount          Through Plan
 Acct. No.                          Address
N/A


       (h)     Claims Secured by Personal Property – Maintaining Regular Payments and Curing
       Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
       principal amount of the claim is paid in full through the Plan, Debtor will not receive a discharge
       of personal liability on these claims.

 Last Four Digits      Creditor            Collateral            Regular               Arrearage
 of Acct. No.                              Description           Contractual
                                                                 Payment
N/A


       (i)      Secured Claims Paid Directly by Debtor. The following secured claims are being made
       via automatic debit/draft from Debtor’s depository account and will continue to be paid directly to
       the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay under
       11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in personam as
       to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing herein is
       intended to terminate or abrogate Debtor’s state law contract rights. Because these secured claims
       are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge
       of personal liability on these claims.

 Last Four Digits of Acct. No.      Creditor                            Property/Collateral

N/A




                                                    5
             Case 8:20-bk-00683-RCT              Doc 2     Filed 01/28/20        Page 6 of 9




       (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
       following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       upon the filing of this Plan.

Last Four Digits of Acct. No.        Creditor                             Collateral
                                                                          Description/Address
N/A




       (k)      Secured Claims that Debtor Does Not Intend to Pay. Debtor does not intend to make
       payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
       1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
       respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses
       are neither terminated nor abrogated. Because these secured claims are not provided for under the
       Plan, under 11 U.S.C § 1328(a), Debtor will not receive a discharge of personal liability on these
       claims.

Last Four Digits of Acct. No.        Creditor                             Collateral
                                                                          Description/Address
N/A




        6.      LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee
shall disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan,
as soon as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a
proof of claim, or Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under 11
U.S.C. § 501(c), and no objection to the claim is pending. If Plan Payments are timely paid, payments to
creditors/lessors under the Plan shall be deemed contractually paid on time.

       (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
       and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor assumes the
       following leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
       follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor is not paid in full through
       the Plan, Debtor will not receive a discharge of personal liability on these claims.

Last Four Digits     Creditor/Lessor        Description of         Regular               Arrearage and
of Acct. No.                                Leased Property        Contractual           Proposed Cure
                                                                   Payment
N/A




                                                     6
             Case 8:20-bk-00683-RCT             Doc 2     Filed 01/28/20        Page 7 of 9



       (b)      Assumption of Leases/Executory Contracts for Real or Personal Property to be Paid
       Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid
       via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
       to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
       under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in rem and in
       personam as to any codebtor as to these creditors and lessors upon the filing of this Plan. Nothing
       herein is intended to terminate or abrogate Debtor’s state law contract rights. Because these
       leases/executory contracts are not provided for under the Plan, under 11 U.S.C § 1328(a), Debtor
       will not receive a discharge of personal liability on these claims.

 Last Four Digits of Acct. No.      Creditor/Lessor                      Property/Collateral

N/A




       (c)     Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
       Property. Debtor rejects the following leases/executory contracts and will surrender the following
       leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is
       terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
       and lessors upon the filing of this Plan.

 Last Four Digits of Acct. No.      Creditor/Lessor                      Property/Collateral to be
                                                                         Surrendered
N/A




        7.      GENERAL UNSECURED CREDITORS. General unsecured creditors with allowed
claims shall receive a pro rata share of the balance of any funds remaining after payments to the above-
referenced creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated
dividend to unsecured creditors shall be no less than $0.00.

D.     GENERAL PLAN PROVISIONS:

       1.      Secured creditors, whether or not provided for under the Plan, shall retain the liens securing
               such claims.

       2.      Payments made to any creditor shall be based upon the amount set forth in the creditor’s
               proof of claim or other amount as allowed by order of the Court.




                                                    7
          Case 8:20-bk-00683-RCT              Doc 2      Filed 01/28/20        Page 8 of 9



     3.      If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of
             the estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this
             case, unless the Court orders otherwise. Property of the estate

             (a)           shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of
             this case, unless the Court orders otherwise, or

             (b)    X      shall vest in Debtor upon confirmation of the Plan.

     4.      The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief
             and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the
             Trustee shall only pay creditors with filed and allowed proofs of claim. An allowed proof
             of claim will control, unless the Court orders otherwise.

     5.      Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
             distributions. The actual distributions may vary. If the summary or spreadsheet conflicts
             with this Plan, the provisions of the Plan control prior to confirmation, after which time the
             Order Confirming Plan shall control.

     6.      Debtor shall timely file all tax returns and make all tax payments and deposits when due.
             (However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee
             with a statement to that effect.) For each tax return that becomes due after the case is filed,
             Debtor shall provide a complete copy of the tax return, including business returns if Debtor
             owns a business, together with all related W-2s and Form 1099s, to the Trustee within 14
             days of filing the return. Unless otherwise ordered, consented to by the Trustee, or ordered
             by the Court, Debtor shall turn over to the Trustee all tax refunds in addition to the Plan
             Payments. Debtor shall not instruct the Internal Revenue Service or other taxing agency to
             apply a refund to the following year’s tax liability. Debtor shall not spend any tax refund
             without first having obtained the Trustee’s consent or Court approval.

E.   NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure
     3015(c). Note: Any nonstandard provisions of this Plan other than those set out in this Section are
     deemed void and are stricken.




                                                   8
             Case 8:20-bk-00683-RCT           Doc 2     Filed 01/28/20      Page 9 of 9




                                         CERTIFICATION

         By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney,
certifies that the wording and order of the provisions in this Chapter 13 Plan are identical to those
contained in the Model Plan adopted by this Court, and that this Plan contains no additional or
deleted wording or nonstandard provisions other than any nonstandard provisions included in
Section E.

SIGNATURE(S):

Debtor

/s/David Kinder                                                                      Date 1/28/2020
David Kinder


Attorney for Debtor

 /s/ Jay M. Weller                                                                   Date 1/28/2020
Jay M. Weller, Esquire




                                                   9
